Citation Nr: 0711001	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-16 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than June 14, 1999, 
for the award of a compensable rating for arthralgia of 
multiple joints (now rated by disability of individual 
joints).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision in which 
the RO denied the veteran's claim for an effective date 
earlier than June 14, 1999, for the award of a compensable 
rating for arthralgia of multiple joints (now rated as 
disability affecting individual joints).  The veteran filed a 
notice of disagreement (NOD) in September 2004, and the RO 
issued a statement of the case (SOC) in April 2005.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in May 2005.

In July 2006, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing is of record.  
After the veteran submitted additional evidence, the RO 
continued the denial of the claim (as reflected in a November 
2006 supplemental SOC (SSOC)).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  

On June 14, 1999, the veteran filed a claim for an increased 
(compensable) rating for his multiple joint arthralgia..

3.  In a March 2000 rating action, the RO granted service 
connection for arthralgia of five separate joints and 
assigned a 10 percent rating for each disability, effective 
June 14, 1999.

4.  There was no pending claim for increase prior to June 14, 
1999, or evidence that the service-connected multiple joint 
arthralgia had increased in severity so as to warrant a 
compensable rating within the one year period prior to the 
June 14, 1999 claim for increase. 


CONCLUSION OF LAW

The claim for an effective date earlier than June 14, 1999, 
for the award of a compensable rating for arthralgia of 
multiple joints (now rated as disability affecting individual 
joints) is without legal merit. 38 U.S.C.A. §§ 5101, 5103, 
5103A, 5107, 5110, 7105(b) (West 2002); 38 C.F.R. §§ 3.159, 
3.400, 20.200, 20.202, 20.302(b), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In the present appeal, the April 2005 SOC set out the 
provisions of 38 C.F.R. § 3.400 and explained the criteria 
governing effective dates for increased ratings. Moreover, 
the veteran and his representative have been afforded the 
opportunity to present evidence and argument with respect to 
the claim for an earlier effective date.  The Board finds 
that these actions are sufficient to satisfy any duties to 
notify and assist owed the veteran. As will be explained 
below, the claim lacks legal merit; therefore, the duties to 
notify and assist required by the VCAA are not applicable to 
the claim on appeal.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002).

As an additional preliminary matter, the Board also notes 
that the veteranpreviously filed claims for an effective date 
earlier than June 14, 1999 for his multiple joint arthralgia, 
in August 2002, November 2002, and March 2003.  Each claim 
was denied, and the veteran did not appeal the RO id not 
perfect an appeal an appeal e a NOD as to these denials.  In 
response to the April 2004 claim currently on appeal, the RO 
sent the veteran a June 2004 letter telling him that the RO's 
prior, April 2003 denial of his earlier effective date claim 
was final and that he needed to submit new and material 
evidence in order to reopen this claim.  However, although 
the RO noted the prior decisions, in the April 2005 SOC, it 
framed and analyzed the claim one for an earlier effective 
date, and not as a request to reopen the previously denied 
claim for an earlier effective -considering all of the 
evidence of record and not just that received since the last 
final denial.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  To avoid any prejudice to the veteran, the Board 
will analyze the claim in the same manner.

II. Analysis

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.400 (2006).  Specifically with regard to 
claims for increased disability compensation, the pertinent 
legal authority provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if a claim is 
received by VA within one year after that date; otherwise the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b); 38 C.F.R. § 3.400(o)(2).

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2006).  Any communication or 
action that demonstrates intent to apply for an identified 
benefit may be considered an informal claim.  38 C.F.R. § 
3.155(a) (2006).

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed. 38 
C.F.R. § 3.157 (2006).  Under the provisions of 38 C.F.R. § 
3.157(b)(1) (2006), the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim. The provisions of this regulation apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157(b) 
(2006).

The basic facts of this case are not in dispute.  In a March 
1980 rating decision, the RO granted service connection and 
assigned an initial, noncompensable rating for arthralgia of 
multiple joints, effective June 29, 1979.  The only joint 
pain specifically noted in the rating decision was of the 
knees and ankles.  The veteran filed a March 1981 NOD, 
disagreeing with the noncompensable rating.  After receipt of 
additional evidence, to include an April 1981 VA examination 
report, the RO continued the noncompensable rating in a May 
1981 rating decision and issued a SOC later that month.  
However, the veteran did not perfect his appeal by filing a 
substantive appeal in response to the SOC.  See 38 C.F.R. 
§§ 20.200, 20.202 (2006) (an appeal consists of a timely 
filed NOD and, after issuance of a SOC, a timely filed 
substantive appeal).  As such, the claim decided in May 1980 
was finally resolved-see 38 U.S.C.A. § 7105(b) (West 2002 & 
Supp. 2006) and 38 C.F.R. §§ 20.302, 20.1103 (2006)-and an 
effective date prior to May 1981-the date of the RO's last 
adjudication-is legally precluded.

Further, at no time between the date of the May 1981 SOC and 
the June 14, 1999 claim does the record reflect any 
correspondence from the veteran, or, pursuant to 38 C.F.R. § 
3.157 (2006), a VA medical record, that could be construed as 
a request for higher rating prior to June 14, 1999.  The only 
document in the claims file from this time period is a June 
1983 VA hospital admission notice with a diagnosis of anal 
fissure.  As such, there was no pending claim for increase 
prior to June 14, 1999 pursuant to which a compensable rating 
could have been granted.

The Board notes that, in November 2006, the veteran submitted 
VA treatment records dated in November 1992.  These include a 
Medical Certificate (VA Form 10-10M) that notes multiple 
joint pain since 1975 and examination findings of good range 
of motion of all joints with no obvious joint findings.  
There is also a cervical spine X-ray report diagnosing 
degenerative changes and a thoracic spine X-ray report with 
normal findings.  As VA records are deemed constructively, 
even if not physically, of record as of the date of the 
records (see Dunn v. West, 11 Vet. App. 462, 466-67 (1998) 
and Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)), under 
certain circumstances, later-received VA records could 
potentially provide a basis for an earlier effective.  
However, on these facts, such is not the case for several 
reasons.  First, this evidence does not provide a basis for a 
finding that it was factually ascertainable that an increase 
in disability had occurred; rather, the examination findings 
of joint pain and no abnormalities are not indicative of 
greater disability, and the cervical spine X-ray revealing 
degenerative changes does not relate to the multiple joint 
arthralgia for which the veteran was service-connected.  
Second, the exception allowing for an earlier effective date 
where it was factually ascertainable that an increase in 
disability had occurred is only applicable if a claim is 
received by VA within one year after the date of such 
records, and the veteran's June 14, 1999 claim was much more 
than a year after the date of these records.  See 38 C.F.R. § 
3.400(o)(2) (2006).  Likewise, a claim can only be considered 
filed as of the date of receipt of an informal claim if a 
formal claim is received within a year of the informal claim, 
and, as shown above, which is not the case here.   See 
38 C.F.R. § 3.155(b) (2006).

Under these circumstances, the Board must conclude there is 
no legal basis for assignment of an effective date earlier 
than June 14, 1999 for a compensable rating for multiple 
joint arthralgia previously rated together and now rated by 
disability of individual joints; hence, the claim for an 
earlier effective date must be denied. Where, as here, the 
law and not the evidence is dispositive, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than June 14, 1999, for the award 
of a compensable rating for arthralgia of multiple joints 
(now rated by disability of individual joints) is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


